Citation Nr: 0828370	
Decision Date: 08/21/08    Archive Date: 09/02/08

DOCKET NO.  05-39 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
from July 8, 2004, in excess of 40 percent from August 11, 
2005, and in excess of 80 percent from April 8, 2006, for 
service-connected seizure disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Ahlstrom, Associate Counsel





INTRODUCTION

The veteran served on active duty from September 1999 to 
March 2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The Board notes that the veteran was scheduled to appear for 
a travel board hearing in April 2008.  However, he failed to 
report for this hearing and provided no explanation for his 
failure to report.  The veteran's request for a hearing, 
therefore, is deemed to have been withdrawn.  38 C.F.R. § 
20.702(d) (2007).

In a July 2007 rating decision, after the veteran perfected 
his appeal, the disability rating for his seizure disorder 
was increased to 20 percent effective July 8, 2004, to 40 
percent effective August 11, 2005, and to 80 percent 
effective April 8, 2006.  The veteran has not withdrawn his 
appeal; therefore, the issue of whether increased disability 
ratings for the veteran's seizure disorder are warranted 
remains before the Board.  See AB v. Brown, 6 Vet. App. 35 
(1993) (where a claimant has filed a notice of disagreement 
as to a RO rating decision assigning a particular rating, and 
a subsequent RO decision assigns a higher rating that is less 
than the maximum available benefit, the pending appeal is not 
abrogated).


FINDINGS OF FACT

1.  For the period of the claim from July 5, 2004 to April 8, 
2006, the evidence demonstrates that the veteran suffered 
three seizures and reported symptoms of a fourth; the 
evidence does not demonstrate that the veteran averaged one 
major seizure in three months over the course of a year.  

2.  For the period of the claim from April 8, 2006, the 
evidence demonstrates that the veteran experienced at least 
12 seizures in less than one year's time.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 60 percent for 
service-connected seizure disorder have been met for the 
period of the claim from July 5, 2004 to April 8, 2006.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 
38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.124a, Diagnostic Code 
8910 (2007).

2.  The criteria for a disability rating of 100 percent for 
service-connected seizure disorder have been met for the 
period of the claim from April 8, 2006.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 4.1-4.14, 4.124a, Diagnostic Code 8910 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the veteran is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
agency of original jurisdiction (AOJ).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).   

For an increased-compensation claim, 38 U.S.C.A. § 5103 
requires, at a minimum, that the Secretary notify the veteran 
that, to substantiate a claim, the veteran must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the diagnostic 
code under which the veteran is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the veteran demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the veteran's 
employment and daily life (such as a specific measurement or 
test result), the Secretary must provide at least general 
notice of that requirement to the veteran.  

Additionally, the veteran must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the veteran may submit (or ask the Secretary to 
obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  
Vazquez-Flores, 22 Vet. App. at 43-44.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  

Here, the duty to notify was satisfied by way of letters sent 
to the veteran in July 2004 and March 2008 that fully 
addressed all notice elements.  The letters informed the 
veteran of what evidence was needed to establish the benefits 
sought, of what VA would do or had done, and of what evidence 
the veteran should provide, including medical and lay 
statements describing the effects of the disabilities, and 
informed the veteran that it was his responsibility to make 
sure that VA received all requested records that are not in 
the possession of a Federal department or agency necessary to 
support the claim.  The March 2008 letter also provided the 
veteran with notice of the disability rating regulations and 
how effective dates are assigned.  Further, post-adjudicatory 
notice, by way of the September 2005 statement of the case, 
informed the veteran of the criteria required to warrant an 
increased disability rating for his seizure disorder, 
including specific requirements and the range of ratings 
available under the applicable diagnostic code.  Therefore, 
the Board finds that any notice errors did not affect the 
essential fairness of this adjudication, and that it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide this appeal. 

The Board is not aware of the existence of additional 
relevant evidence in connection with the veteran's claim that 
VA has not sought.  The veteran's service medical records, VA 
medical treatment records, private treatment records, and lay 
statements have been obtained.  38 U.S.C.A. § 5103A, 38 
C.F.R. § 3.159.  The veteran was also scheduled a VA 
examination in October 2004 as part of this claim.  38 C.F.R. 
§ 3.159(c) (4).  However, he failed to report for this 
examination.  The Board finds that VA has obtained, or made 
reasonable efforts to obtain, all evidence that might be 
relevant to the issue on appeal, and that VA has satisfied 
the duty to assist.   

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  



Increased Rating for Seizure Disorder

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 3.102.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

At the outset, the Board notes that claims for increased 
ratings, to include initial ratings, require consideration of 
entitlement to such ratings during the entire relevant time 
period involved, i.e. from the date the veteran files a claim 
which ultimately results in an appealed RO decision, and 
contemplate staged ratings where warranted.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

For the entire period of the claim, the veteran's seizure 
disorder has been rated under Diagnostic Code 8911, which 
provides that petit mal epilepsy is rated under the General 
Rating Formula for Major and Minor Epileptic Seizures.  Note 
(1) to Diagnostic Code 8911 provides that a major seizure is 
characterized by the generalized tonic-clonic convulsion with 
unconsciousness.  Note (2) provides that a minor seizure 
consists of a brief interruption in consciousness or 
conscious  control associated with staring or rhythmic 
blinking of the eyes or nodding of the head ("pure" petit 
mal), or sudden jerking movements of the arms, trunk, or head 
(myoclonic type) or sudden loss of postural control (akinetic 
type).  38 C.F.R. § 4.124a. 

The General Rating Formula for Major and Minor Epileptic 
Seizures provides that a confirmed diagnosis of epilepsy with 
a history of seizures is rated 10 percent disabling.  
Epilepsy with at least one major seizure in the last two 
years or at least two minor seizures in the last six months 
is rated 20 percent disabling.  Epilepsy with at least one 
major seizure in the last six months or two in the last year, 
or averaging at least five to eight minor seizures weekly, is 
rated 40 percent disabling.  Epilepsy averaging at least one 
major seizure in four months over the last year, or 9-10 
minor seizures per week, is rated 60 percent disabling.  
Epilepsy averaging at least one major seizure in three months 
over the last year, or more than 10 minor seizures weekly, is 
rated 80 percent disabling.  Epilepsy averaging at least one 
major seizure per month over the last year is rated 100 
percent disabling.  Note (1) to the General Rating Formula 
for Major and Minor Epileptic Seizures provides that, when 
continuous medication is shown necessary for the control of 
epilepsy, the minimum rating will be 10 percent.  This rating 
will not be combined with any other rating for epilepsy.  
Note (2) provides that, in the presence of major and minor 
seizures, the predominating type of epilepsy is to be rated.  
Note (3) provides that there will be no distinction between 
diurnal and nocturnal major seizures.  38 C.F.R. § 4.124a.

A September 2003 VA treatment record reveals that the veteran 
denied suffering any seizures subsequent to his in-service 
seizure in December 2002.  

The veteran's first documented post-service seizure occurred 
on July 5, 2004.  Private treatment records indicate that he 
reported suffering a seizure, falling, and sustaining a scalp 
laceration.  

An August 2004 VA treatment record reveals that the veteran 
reported experiencing a seizure in July 2004, and also 
reported feeling as if he were about to have another.  He 
complained of dizziness, tunnel vision, and weakness.  

A private emergency record indicates that the veteran 
suffered another seizure, described as a generalized tonic-
clonic seizure, on December 20, 2004.  

A July 2, 2005 private treatment record reveals that the 
veteran was transported to the emergency department after 
suffering a seizure at work.  The seizure lasted two to three 
minutes and was witnessed by his co-workers.  

The evidence of record indicates that the veteran did not 
suffer another seizure until April 8, 2006.  On that date, he 
was taken to a private emergency department with a 
generalized seizure, and reported that his last seizure was 
in July 2005.  

On July 20, 2006, the veteran was transported to the 
emergency department of St. Joseph's Hospital in Tampa, 
Florida.  He reported suffering two generalized seizures that 
day, lasting about 20 minutes each.  The veteran again 
appeared at St. Joseph's Hospital on July 28, 2006 with 
complaints of a seizure and a scalp laceration.  

A September 2006 VA neurology record indicates that the 
veteran suffered four seizures in the month of August 2006, 
at which time his medication was increased.  

A private treatment record reveals that the veteran suffered 
another generalized seizure on October 14, 2006.  

A November 3, 2006 VA treatment record indicates that the 
veteran presented to the emergency room with confusion and 
complaints of feeling poorly.  While in the emergency room, 
he had a grand mal seizure that was witnessed by nurses.  

On November 30, 2006, the veteran presented to St. Joseph's 
Hospital reporting that he had suffered a seizure while at 
work.  

A January 2007 VA treatment record indicates that the veteran 
had a seizure on December 3, 2006.  A November 2007 VA 
treatment record indicates that the veteran had a seizure in 
May 2007 but had not experienced a seizure since that time.  

The evidence of record demonstrates that the veteran has 
experienced multiple major seizures during the period of this 
claim.  Although not every seizure was labeled as "tonic-
clonic" in nature, it appears from the medical history 
provided by the veteran that all of his seizures have been 
generalized, tonic-clonic convulsions and therefore should be 
evaluated as major seizures.  

From July 5, 2004 (the date of his first documented post-
service seizure) to April 8, 2006, the Board finds that the 
veteran meets the criteria for a disability rating of 60 
percent.  From July 2004 to July 2005, he experienced three 
documented seizures, as well as reported symptoms of a 
fourth.  The Board further finds that the veteran is not 
entitled to a disability rating in excess of 60 percent for 
the period of the claim from July 5, 2004 to April 8, 2006 
because the evidence does not demonstrate that he averaged at 
least one major seizure in three months, or an average of 
four seizures per year, as required for a disability rating 
of 80 percent under Diagnostic Code 8911.  

Beginning with one major seizure on April 8, 2006, the 
evidence demonstrates that the veteran experienced three 
seizures in July, four in August, one in October, two in 
November, and one in December.  Thus, he suffered twelve 
seizures in an eight-month period of time.  Further, the 
evidence demonstrates that he experienced another seizure in 
May 2007.  Therefore, the Board finds that the criteria for a 
disability rating of 100 percent for service-connected 
seizure disorder have been met for the period of the claim 
from April 8, 2006.  


ORDER

For the period of the claim from July 5, 2004 to April 8, 
2006, a disability rating of 60 percent for seizure disorder 
is granted, subject to the regulations governing the payment 
of VA monetary benefits.

For the period of the claim from April 8, 2006, a disability 
rating of 100 percent for seizure disorder is granted, 
subject to the regulations governing the payment of VA 
monetary benefits.


____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


